DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on June 26th, 2018 have been entered and accepted.

Response to Arguments
Applicant's arguments filed April 12th, 2022 have been fully considered but they are not persuasive. The applicant argues that Sumi (US 2015/0042004) does not disclose every element found in the amended claims, however the examiner disagrees. Sumi (US 2015/0042004) teaches each element in the amended claims, as described in the rejection detailed below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumi (US 2015/0042004).
Regarding claim 1, Sumi teaches a spinning system (Abstract), comprising: a nozzle device comprising a nozzle (ref. #10); a polymer solution for spinning, wherein a solvent is present within said polymer solution (Para. 81); a solvent composition used to produce solvent vapor (Para. 114), wherein said solvent composition comprises the same solvent as the solvent present within said polymer solution (water: Para. 89; Para. 114; Para. 144); a reservoir that contains the polymer solution (wider openings in nozzle 10 above flow channel 12, Fig. 1); a connecting hose (ref. #12) that connects the reservoir and the nozzles (Fig. 1);a pressurizer (string-like support A pulls on solution 2) that puts pressure on the polymer solution to eject the polymer solution from the nozzle (Fig. 1); a gas supply part (ref. #42) that supplies a gas (Para. 99); a vapor supplier (ref. #44) that contains said solvent composition (Para. 114) wherein said vapor supplier is located between the gas supply part (ref. #42) and the nozzle (Fig. 1), and wherein the vapor supplier brings the solvent composition contained therein into contact with the gas to produce a solvent vapor-containing gas (Para. 114); and a gas feeder (Para. 41) which is located between the vapor supplier and the nozzle (Fig. 1), and which supplies said solvent vapor containing gas to a periphery of the polymer solution being ejected from the nozzle (Para. 114; Fig. 1).
Regarding claim 2, Sumi anticipates the invention disclosed in claim 1, as discussed above. Furthermore, Sumi anticipates the nozzle device has a double tubular structure part composed of an inner tube, the inner tube being the nozzle (discharge port of resin flow channel 12; Fig. 1; Para. 83), and an outer tube surrounding the nozzle, configured such that the gas is supplied from a space between the inner tube and the outer tube (ref. #41; Para. 99 – 100).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743